      Case 4:20-cv-01525-YGR Document 50 Filed 12/23/20 Page 1 of 12




 1   MAYER BROWN LLP
     A. JOHN P. MANCINI (pro hac vice)
 2   jmancini@mayerbrown.com
     OLENA V. RIPNICK-O’FARRELL (pro hac vice)
 3   oripnick-ofarrell@mayerbrown.com
     1221 Avenue of the Americas
 4   New York, NY, 10020-1001
     Telephone: (212) 506-2500
 5   Facsimile: (212) 262-1910

 6   GRAHAM (GRAY) BUCCIGROSS (SBN 234558)
     gbuccigross@mayerbrown.com
 7   Two Palo Alto Square, Suite 300
     3000 El Camino Real
 8   Palo Alto, CA 94306-2112
     Telephone: (650) 331-2000
 9   Facsimile:    (650) 331-2060

10
     Attorneys for Defendants YouTube LLC
11   and Google LLC

12
                                  UNITED STATES DISTRICT COURT
13
                            NORTHERN DISTRICT OF CALIFORNIA
14

15
     MARK MAHON,                                  CASE NO. 4:20-cv-01525-YGR
16
                        Plaintiff,                RELATED CASES:
17                                                    2020-cv-01523
           v.                                         2020-cv-01525
18                                                    2020-cv-01527
     YOUTUBE LLC, et al.,                             2020-cv-01530
19                                                    2020-cv-01534
20                   Defendants.                  ANSWER TO PLAINTIFF’S SECOND
                                                  AMENDED COMPLAINT
21

22
                                                  Judge: Hon. Yvonne Gonzalez Rogers
23

24

25

26

27

28
                      739378808           ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
                                                                    CASE NO. 4:20-cv-01525-YGR
         Case 4:20-cv-01525-YGR Document 50 Filed 12/23/20 Page 2 of 12




 1           Defendants YouTube LLC and Google LLC (collectively, “YouTube”) answer the

 2   Second Amended Complaint (“SAC”) filed by Mark Mahon (“Plaintiff”).1

 3                                        GENERAL DENIAL

 4           Except as otherwise expressly admitted herein, YouTube denies each and every

 5   allegation set forth in the SAC, including, without limitation, any allegations set forth in the

 6   preamble, headings, subheadings or footnotes of the SAC, and specifically denies any liability to

 7   Plaintiffs. Pursuant to Rule 8(b) of the Federal Rules of Civil Procedure, allegations in the SAC

 8   to which no responsive pleading is required shall be deemed as denied. YouTube expressly

 9   reserves the right to seek to amend and/or supplement its Answer as may be necessary, including

10   the right to assert and rely upon any additional defenses as may be discovered.2

11                            RESPONSE TO SPECIFIC ALLEGATIONS

12           AND NOW, incorporating the foregoing, YouTube states as follows in response to the

13   specific allegations in the SAC:

14           1.     YouTube admits that this action purports to be a civil action arising under the

15   Copyright Act of 1976.

16           2.     YouTube admits that the Court has subject matter jurisdiction over copyright

17   claims pursuant to 28 U.S.C. §§ 1331 1338(a).

18           3.     Paragraph 3 of the SAC states a legal conclusion to which no response is required.

19   To the extent a response is required, YouTube lacks sufficient knowledge and information to

20   form a belief as to the truth of the allegations in Paragraph 3 and therefore denies those

21   allegations.

22

23

24

25   1
        Plaintiff names “Google LLC, d/b/a YouTube” as a defendant in this case. As previously
     explained in this action, Google does not do business as YouTube, but rather, YouTube is
26   Google’s wholly-owned subsidiary. See Dkt. 29.
     2
        Answers to each paragraph of the SAC are made by YouTube without waiving, but expressly
27   reserving, all rights YouTube may have to seek relief by appropriate motions directed to the
     allegations in the SAC.
28                                                1
                                             ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
                                                                       CASE NO. 4:20-cv-01525-YGR
     739378808
      Case 4:20-cv-01525-YGR Document 50 Filed 12/23/20 Page 3 of 12




 1                                                   VENUE

 2           4.      Paragraph 4 of the SAC states a legal conclusion to which no response is required.

 3   To the extent a response is required, YouTube admits that it is subject to personal jurisdiction in

 4   this District for purposes of this action.

 5           5.      Paragraph 5 of the SAC states a legal conclusion to which no response is required.

 6                                                THE PARTIES

 7           6.      YouTube lacks sufficient knowledge and information to form a belief as to the

 8   truth of the allegations in Paragraph 6 of the SAC and therefore denies those allegations.

 9           7.      YouTube admits that YouTube LLC is a Delaware company with a principle

10   place of business in San Bruno, California. YouTube further admits that YouTube LLC's

11   platform is an online platform on which users may view a wide variety of audiovisual works

12   provided by a diverse group of content providers—including individual users and content

13   distribution companies—and that it offers subscription channels; film rentals; and services

14   including YouTube Music and YouTube Premium. YouTube denies the remaining allegations in

15   Paragraph 7 of the SAC.

16           8.      YouTube admits that YouTube LLC is a wholly owned subsidiary of Google LLC

17   and that public records indicate that Google LLC purchased YouTube LLC in November 2006

18   for $1.65 billion. YouTube further admits that Google LLC is known as one of the “Big Four”

19   technology company that specializes in a variety of internet-related products and services.

20   YouTube denies the remaining allegations in Paragraph 8 of the SAC.

21           9.      YouTube lacks sufficient knowledge and information to form a belief as to the

22   truth of the allegations in Paragraph 9 of the SAC and therefore denies those allegations.

23           10.     YouTube denies the allegations in Paragraph 10 of the SAC to the extent they are

24   directed at YouTube LLC or Google LLC. YouTube further lacks sufficient knowledge and

25   information to form a belief as to the truth of the allegations concerning other parties named in

26   this action and therefore denies those allegations.

27

28                                                       2
                                                  ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
                                                                            CASE NO. 4:20-cv-01525-YGR
     739378808
      Case 4:20-cv-01525-YGR Document 50 Filed 12/23/20 Page 4 of 12




 1           11.    YouTube denies the allegations in Paragraph 11 of the SAC to the extent they are

 2   directed at YouTube LLC or Google LLC. YouTube further lacks sufficient knowledge and

 3   information to form a belief as to the truth of the allegations concerning other parties named in

 4   this action and therefore denies those allegations.

 5           12.    YouTube denies the allegations in Paragraph 12 of the SAC to the extent they are

 6   directed at YouTube LLC or Google LLC. YouTube further lacks sufficient knowledge and

 7   information to form a belief as to the truth of the allegations concerning other parties named in

 8   this action and therefore denies those allegations.

 9                        BACKGROUND AND FACTUAL ALLEGATIONS

10           13.    YouTube admits that Plaintiff purports to own the United States copyright rights

11   to the film that is the subject matter of this action. YouTube lacks sufficient knowledge and

12   information to form a belief as to the truth of the remaining allegations in Paragraph 13 of the

13   SAC and therefore denies those allegations.

14           14.    YouTube lacks sufficient knowledge and information to form a belief as to the

15   truth of the allegations in Paragraph 14 of the SAC and therefore denies those allegations.

16           15.    YouTube lacks sufficient knowledge and information to form a belief as to the

17   truth of the allegations in Paragraph 15 of the SAC and therefore denies those allegations.

18           16.    YouTube admits that Plaintiff purports to own the United States copyright rights

19   to the film that is the subject matter of this action. YouTube lacks sufficient knowledge and

20   information to form a belief as to the truth of the remaining allegations in Paragraph 16 of the

21   SAC and therefore denies those allegations.

22           17.    YouTube lacks sufficient knowledge and information to form a belief as to the

23   truth of the allegations in Paragraph 17 of the SAC and therefore denies those allegations.

24           18.    YouTube lacks sufficient knowledge and information to form a belief as to the

25   truth of the allegations in Paragraph 18 of the SAC and therefore denies those allegations.

26           19.    YouTube lacks sufficient knowledge and information to form a belief as to the

27   truth of the allegations in Paragraph 19 of the SAC and therefore denies those allegations.

28                                                    3
                                              ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
                                                                        CASE NO. 4:20-cv-01525-YGR
     739378808
      Case 4:20-cv-01525-YGR Document 50 Filed 12/23/20 Page 5 of 12




 1           20.    YouTube lacks sufficient knowledge and information to form a belief as to the

 2   truth of the allegations in Paragraph 20 of the SAC and therefore denies those allegations.

 3           21.    YouTube lacks sufficient knowledge and information to form a belief as to the

 4   truth of the allegations in Paragraph 21 of the SAC and therefore denies those allegations.

 5           22.    YouTube lacks sufficient knowledge and information to form a belief as to the

 6   truth of the allegations in Paragraph 22 of the SAC and therefore denies those allegations.

 7           23.    YouTube lacks sufficient knowledge and information to form a belief as to the

 8   truth of the allegations in Paragraph 23 of the SAC and therefore denies those allegations.

 9           24.    YouTube lacks sufficient knowledge and information to form a belief as to the

10   truth of the allegations in Paragraph 24 of the SAC and therefore denies those allegations.

11           25.    YouTube lacks sufficient knowledge and information to form a belief as to the

12   truth of the allegations in Paragraph 25 of the SAC and therefore denies those allegations.

13           26.    YouTube lacks sufficient knowledge and information to form a belief as to the

14   truth of the allegations in Paragraph 26 of the SAC and therefore denies those allegations.

15           27.    YouTube lacks sufficient knowledge and information to form a belief as to the

16   truth of the allegations in Paragraph 27 of the SAC and therefore denies those allegations.

17           28.    YouTube lacks sufficient knowledge and information to form a belief as to the

18   truth of the allegations in Paragraph 28 of the SAC and therefore denies those allegations.

19           29.    YouTube lacks sufficient knowledge and information to form a belief as to the

20   truth of the allegations in Paragraph 29 of the SAC and therefore denies those allegations.

21           30.    YouTube lacks sufficient knowledge and information to form a belief as to the

22   truth of the allegations in Paragraph 30 of the SAC and therefore denies those allegations.

23           31.    YouTube lacks sufficient knowledge and information to form a belief as to the

24   truth of the allegations in Paragraph 31 of the SAC and therefore denies those allegations.

25           32.    YouTube lacks sufficient knowledge and information to form a belief as to the

26   truth of the allegations in Paragraph 32 of the SAC and therefore denies those allegations.

27

28                                                   4
                                             ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
                                                                       CASE NO. 4:20-cv-01525-YGR
     739378808
      Case 4:20-cv-01525-YGR Document 50 Filed 12/23/20 Page 6 of 12




 1           33.    YouTube lacks sufficient knowledge and information to form a belief as to the

 2   truth of the allegations in Paragraph 33 of the SAC and therefore denies those allegations.

 3           34.    YouTube admits that in December 2019, it received a package from Plaintiff

 4   dated December 12, 2019, that included a letter from Plaintiff accusing Google of copyright

 5   infringement; a letter from Moore Chartered Accountants setting forth certain financial

 6   information relating to the film at issue in this action and expressly stating that they had not been

 7   instructed to carry out a final audit and “do not therefore, express any opinion on the financial

 8   information provided;” and a supplementary registration form from the United States Copyright

 9   Office alleging an error in the original copyright registration that includes a stamp from Comyn

10   Kelleher Tobin Solicitors dated December 10, 2019, and stating “We certify that the within

11   document is a true copy of the original.”

12           35.    With respect to the first sentence of Paragraph 35 of the SAC, YouTube admits

13   that the YouTube Legal Support Team sent Plaintiff an email on January 2, 2020, stating as

14   follows: “If you believe you hold the copyright to the content in question, you may wish to file a

15   copyright complaint.    To learn more about how to file a copyright complaint, please visit

16   http://www.youtube.com/t/dmca_policy.” YouTube lacks sufficient knowledge and information

17   to form a belief as to the truth of the allegations in the second sentence of Paragraph 35.

18           36.    YouTube lacks sufficient knowledge and information to form a belief as to the

19   truth of the allegations in Paragraph 36 of the SAC and therefore denies those allegations.

20           37.    YouTube lacks sufficient knowledge and information to form a belief as to the

21   truth of the allegations in Paragraph 37 of the SAC and therefore denies those allegations.

22           38.    YouTube lacks sufficient knowledge and information to form a belief as to the

23   truth of the allegations in the first sentence of Paragraph 38 of the SAC. With respect to the

24   second sentence of Paragraph 38, YouTube admits that on January 24, 2020, the YouTube Legal

25   Support Team received an email from Plaintiff that stated as follows: “Thank you for your email.

26   Do you have a contact in the YouTube Legal Team who I can contact directly, as the YouTube

27

28                                                    5
                                              ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
                                                                        CASE NO. 4:20-cv-01525-YGR
     739378808
         Case 4:20-cv-01525-YGR Document 50 Filed 12/23/20 Page 7 of 12




 1   link is no good. Further, YouTube were still selling my motion picture and still violated my

 2   copyright which I need to be compensated for.”

 3           39.    YouTube admits that on January 26, 2020, the YouTube Legal Support Team sent

 4   Plaintiff an email stating as follows: “If you believe you hold the copyright to the content in

 5   question, you may wish to file a copyright complaint. To learn more about how to file a

 6   copyright complaint, please visit http://www.youtube.com/t/dmca_policy.”

 7           40.    YouTube admits that this action was filed against it on March 2, 2020.

 8           41.    YouTube admits that on March 24, 2020, Graham Marc Buccigross filed a Notice

 9   of Appearance on behalf of YouTube in this action.

10           42.    YouTube admits that on March 24, 2020, Plaintiff filed a First Amended

11   Complaint in this action.

12           43.    YouTube admits that on April 15, 2020, it filed a Motion to Dismiss Plaintiffs’

13   First Amended Complaint (the “Motion to Dismiss”).

14           44.    YouTube admits that on April 23, 2020, this action was reassigned to Judge

15   Yvonne Gonzalez Rogers.

16           45.    YouTube admits that on April 29, 2020, Plaintiff filed an Opposition to

17   YouTube’s Motion to Dismiss.

18           46.    YouTube admits that on May 6, 2020, it filed a Reply in support of its Motion to

19   Dismiss.

20           47.    YouTube admits that on August 7, 2020, in an Omnibus Order, the Court granted

21   its Motion to Dismiss and further denied Plaintiff leave to amend the right of the author claims,

22   finding that any such amendment would be futile.

23                                   FIRST CLAIM FOR RELIEF

24                         Copyright Infringement – 17 U.S.C. § 106, et seq.

25                          (Direct, Contributory3 Against All Defendants)

26

27   3
      On November 17, 2020, the Court dismissed Plaintiff’s contributory infringement claim against
     YouTube with prejudice. (Dkt. 49).
28                                               6
                                            ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
                                                                      CASE NO. 4:20-cv-01525-YGR
     739378808
      Case 4:20-cv-01525-YGR Document 50 Filed 12/23/20 Page 8 of 12




 1           48.     Paragraph 48 of the SAC states a legal conclusion to which no response is

 2   required.

 3           49.     Paragraph 49 of the SAC states a legal conclusion to which no response is

 4   required.     To the extent a response is required, YouTube lacks sufficient knowledge and

 5   information to form a belief as to the truth of the allegations in Paragraph 49 and therefore denies

 6   those allegations.

 7           50.     Paragraph 50 of the SAC states a legal conclusion to which no response is

 8   required.     To the extent a response is required, YouTube lacks sufficient knowledge and

 9   information to form a belief as to the truth of the allegations in Paragraph 50 relating to any other

10   person or entity other than YouTube and therefore denies those allegations, and it denies the

11   remaining allegations in Paragraph 50.

12           51.     Paragraph 51 of the SAC states a legal conclusion to which no response is

13   required. To the extent a response is required, YouTube denies the allegations in Paragraph 51.

14           52.     Paragraph 52 of the SAC states a legal conclusion to which no response is

15   required. To the extent a response is required, YouTube denies the allegations in Paragraph 52.

16           53.     Paragraph 53 of the SAC states a legal conclusion to which no response is

17   required. To the extent a response is required, YouTube denies the allegations in Paragraph 53.

18           54.     The first sentence of Paragraph 54 of the SAC states a legal conclusion to which

19   no response is required. To the extent a response is required, YouTube denies the allegations in

20   the first sentence of Paragraph 54. With respect to the second sentence of Paragraph 54,

21   YouTube lacks sufficient knowledge and information to form a belief as to the truth of the

22   allegations in Paragraph 54 relating to any other person or entity other than YouTube and

23   therefore denies those allegations, and it denies the remaining allegations in Paragraph 54.

24   YouTube further denies that Plaintiff is entitled to any relief.

25           55.     Paragraph 55 of the SAC states a legal conclusion to which no response is

26   required. To the extent a response is required, YouTube denies the allegations in Paragraph 55.

27   YouTube further denies that Plaintiff is entitled to any relief.

28                                                     7
                                               ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
                                                                         CASE NO. 4:20-cv-01525-YGR
     739378808
      Case 4:20-cv-01525-YGR Document 50 Filed 12/23/20 Page 9 of 12




 1                                        PRAYER FOR RELIEF

 2           56.    YouTube denies that Plaintiff is entitled to any relief.

 3           57.    YouTube denies that Plaintiff is entitled to any relief.

 4           58.    YouTube denies that Plaintiff is entitled to any relief.

 5           59.    YouTube denies that Plaintiff is entitled to any relief.

 6           60.    YouTube denies that Plaintiff is entitled to any relief.

 7                                      ADDITIONAL DEFENSES

 8           YouTube sets forth below its additional defenses. Each defense is asserted as to all

 9   claims asserted against YouTube. By setting forth these additional defenses, YouTube does not

10   assume the burden of proving any fact, issue or element of a claim where such burden properly

11   belongs to Plaintiff.

12           As separate additional defenses, YouTube alleges as follows:

13                                           FIRST DEFENSE

14           This action is barred, in whole or in part, because the SAC fails to state a claim upon

15   which relief can be granted.

16                                          SECOND DEFENSE

17           This action is barred, in whole or in part, because Plaintiff lacks standing to assert the

18   claims alleged in this action.

19                                           THIRD DEFENSE

20           Plaintiff’s claims are barred, in whole or in part, because Plaintiff lacks standing under

21   Article III of the United States Constitution.

22                                         FOURTH DEFENSE

23           Plaintiff’s claims are barred, precluded, and/or limited by the applicable statute of

24   limitation.

25                                           FIFTH DEFENSE

26           This action is barred, in whole or in part, because to the extent Plaintiff is covered by 17

27   U.S.C. § 411 and has not complied with its requirements, Plaintiff lacks standing to pursue the

28                                                    8
                                              ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
                                                                        CASE NO. 4:20-cv-01525-YGR
     739378808
     Case 4:20-cv-01525-YGR Document 50 Filed 12/23/20 Page 10 of 12




 1   claims for relief alleged in the SAC.

 2                                            SIXTH DEFENSE

 3           This action is barred, in whole or in part, because to the extent Plaintiff is covered by 17

 4   U.S.C. § 411 and has not complied with its requirements, this Court lacks subject matter

 5   jurisdiction over the claims for relief alleged in the SAC.

 6                                           SEVENTH DEFENSE

 7           Plaintiff’s claims are barred, in whole or in part, by the doctrine of estoppel.

 8                                           EIGHTH DEFENSE

 9           Plaintiff’s claims are barred, in whole or in part, by the doctrines of waiver,

10   abandonment, and/or forfeiture.

11                                            NINTH DEFENSE

12           Plaintiff’s claims are barred, in whole or in part, by the doctrine of laches.

13                                            TENTH DEFENSE

14           This action is barred, in whole or in part, because Plaintiff has not suffered any damage

15   or injury as a result of any alleged act or conduct by YouTube.

16                                         ELEVENTH DEFENSE

17           Plaintiff’s claim is barred, in whole or in part, to the extent that its purported copyright

18   registrations is invalid and/or has not been properly obtained.

19                                           TWELFTH DEFENSE

20           Plaintiff’s claims is barred, in whole or in part, to the extent that Plaintiffs is not the legal

21   or beneficial owner of the copyrights at issue.

22                                       THIRTEENTH DEFENSE

23           This action is barred, in whole or in part, because, to the extent Plaintiff has not complied

24   with 17 U.S.C. § 412, Plaintiff is not entitled to recover statutory damages or attorneys’ fees in

25   connection with any of the claims for relief alleged in the SAC.

26

27

28                                                      9
                                                ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
                                                                          CASE NO. 4:20-cv-01525-YGR
     739378808
     Case 4:20-cv-01525-YGR Document 50 Filed 12/23/20 Page 11 of 12




 1                                      FOURTEENTH DEFENSE

 2           Plaintiff’s claims are barred, in whole or in part, because Plaintiff’s damages, if any, were

 3   caused by independent, intervening and/or superseding events beyond the control of YouTube

 4   and unrelated to YouTube’s alleged conduct.

 5                                        FIFTEENTH DEFENSE

 6           Plaintiff’s claims are barred in whole or in part by the doctrine of unclean hands.

 7                                        SIXTEENTH DEFENSE

 8           Plaintiff’s claims are barred in whole or in part because the allegedly infringing use of the

 9   works at issue was licensed or otherwise authorized by persons or entities with the right to

10   license or authorize such use.

11                                      SEVENTEENTH DEFENSE

12           Without any admission by YouTube that Plaintiff suffered injury in any way, to the

13   extent that Plaintiff did suffer such injury, his claims are barred in whole or in part because

14   Plaintiff failed to use reasonable means to prevent the alleged damage and failed to use

15   reasonable means to mitigate any damages.

16                                       EIGHTEENTH DEFENSE

17           Plaintiff’s claim for attorneys’ fees is barred because it lacks any basis in law or contract.

18                                       NINETEENTH DEFENSE

19           Answers to each Paragraph of the SAC are made by YouTube without waiving, but

20   expressly reserving, all rights YouTube may have to seek relief by appropriate motions directed

21   to the allegations in the SAC.

22

23           YouTube has insufficient knowledge or information upon which to form a belief as to

24   whether it may have additional yet unstated defenses. YouTube reserves the right to assert any

25   additional defenses as may be discovered during the conduct of this litigation, and further

26   reserves the right to amend this Answer and assert all such defenses.

27

28                                                     10
                                               ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
                                                                         CASE NO. 4:20-cv-01525-YGR
     739378808
     Case 4:20-cv-01525-YGR Document 50 Filed 12/23/20 Page 12 of 12




 1   DATED: December 23, 2020           MAYER BROWN LLP

 2                                      By: /s/ A. John P. Mancini
                                        MAYER BROWN LLP
 3                                      A. JOHN P. MANCINI
                                        jmancini@mayerbrown.com
 4                                      OLENA V. RIPNICK-O’FARRELL
                                        oripnick-ofarrell@mayerbrown.com
 5                                      1221 Avenue of the Americas
                                        New York, NY, 10020-1001
 6                                      Telephone: (212) 506-2500
                                        Facsimile: (212) 262-1910
 7
                                        GRAHAM (GRAY) BUCCIGROSS (234558)
 8                                      gbuccigross@mayerbrown.com
                                        Two Palo Alto Square, Suite 300
 9                                      3000 El Camino Real
                                        Palo Alto, CA 94306-2112
10                                      Telephone: (650) 331-2000
                                        Facsimile:    (650) 331-2060
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28                                       11
                                   ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT
                                                             CASE NO. 4:20-cv-01525-YGR
     739378808
